Title: John Thaxter to John Adams, 10 January 1778
From: Thaxter, John
To: Adams, John


     
      Dear Sir
      York Town Jany. 10th. 1777 i.e. 1778
     
     The morning after my arrival to this place, I waited on the President with your letter; upon reading of which, he informed me, that he did not think it in his power to give me the place which you so kindly sollicited for me, but assured me he would use his Endeavours to procure some place for me. I then waited upon General Roberdeau and the Massachusetts Delegates, who gave me the same assurances. Mr. Lovell, who has been particularly friendly, advised me to write in the Secretary’s Office for the present, till some other Employment could be found. In pursuance of his Advice, I have enter’d the Office, with an Allowance of fifty five Dollars pr. Month. Ten Dollars and better, I am obliged to give a Week for Board, besides paying a seperate Bill for washing. My board is cheaper than I could have expected from Mr. Lovell’s Representation of matters; who says a Man must pay ten dollars for glancing at a Tavern, and ten or twelve Shillings a night for his horse’s gnawing the Rack.—I am in great hopes something will turn up for me, in another department, or that my present allowance will be augmented; otherwise I must return home, as the present office will not support me.
     Lord Cornwallis, it is said, was kill’d in an Action lately, in which the Marquiss de Fayette was engaged. The Report seems tolerably well founded. Dr. Rush says the following facts are well attested, viz., That an Officer was seen carried off the field, to a certain House—that about a fortnight after, a very elegant Coffin was carried to that House—that a most pompous funeral was made—and that the Officers of the Army wear black Crape on their Arms. The Doctor, however, is not positive. There is an Account also that his Lordship’s baggage is on board the Vessel bound to England, but no Certainty of his being on board; it is said he is not.
     Mr. Duchè is gone to England: very penitent, Dr. Rush says. The illiberal manner in which he has treated Congress and General Washington has excited some Emotions of Grief and penitence. This may be depended on.–Please to give my respects to Mrs. Adams and Love to the Children.
     
      I am, Sir, your most obedient Servt.,
      John Thaxter Junr.
     
    